Warner, Chief Justice.
This was an application by the complainants to the judge of the superior court for a mandamus requiring the ordinary of Eoekdale county to audit their accounts for, and the treasurer of said county to pay them, $2.00 per day for their services as jurors upon a coroner’s inquest held in said county, or show cause why they should not do so. The mcmdamits nisi was granted, and made returnable to the April term of the superior court, at which term the court, after hearing and considering the answers of the ordinary and treasurer, refused to grant an order making the mandamus absolute. Whereupon the complainants excepted.
We are not awai’e of any law which makes provision for the payment of $2.00 per day, or any other sum, to jurors serving upon coroners’ inquests in this state. Before an officer can be required to pay out public money, or be justified in doing so, those who demand its payment should be able to show a clear provision of the law which entitles them to receive it. There was no error in refusing to grant an absolute mcMidamus on the statement of facts contained in the record.
Let the judgment of the court below be affirmed.